Citation Nr: 0913273	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-38 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1973 and from March 1974 to April 1976.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDING OF FACT

The medical evidence of record does not relate the Veteran's 
current diagnosis of hepatitis C to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.302, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to adjudication 
of the Veteran's claim, a March 2007 letter satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act of 2000 notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran's service treatment records and VA treatment 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  Specifically, the record shows that the RO has 
obtained and associated with the claims file all identified 
and available service and post-service treatment records, 
including July 2006 VA treatment records from a specific VA 
examiner, as requested by the Veteran in his July 2007 notice 
of disagreement.  The Veteran was also provided a VA 
examination in August 2007.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473. 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

VA has determined that the risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine,        high-risk 
sexual activity, accidental exposure while a health care 
worker, and various percutaneous exposure such as tattoos, 
body piercing, acupuncture with non-sterile needles, shared 
toothbrushes, or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis C claims, which 
states in part as follows:

Population studies suggest hepatitis C 
can be sexually transmitted.  However, 
the chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B  
infection. . . .  The hepatitis B virus 
is heartier and more readily transmitted  
than [hepatitis C].  While there is at 
least one case report of hepatitis B 
being transmitted by an airgun injection, 
thus far, there have been no case reports 
of hepatitis C being transmitted by an  
airgun transmission.  The source of 
infection is unknown in about 10 percent 
of acute hepatitis C cases and in 30 
percent of chronic hepatitis C cases.  
These infections may have come from 
blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-
dose vials of medications.

The large majority of hepatitis C 
infections can be accounted for by known  
modes of transmission, primarily  
transfusion of blood products before 
1992, and injection drug use.  Despite 
the lack of any scientific evidence to 
document transmission of hepatitis C with 
airgun injectors, it is biologically 
plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).  


In this case, the Veteran contends that he contracted 
hepatitis C during service.  Specifically, the Veteran 
asserts his hepatitis C was due to either receiving a tattoo 
in service or receiving inoculations with an air gun during 
service.  

The Veteran's service treatment records were negative for any 
complaints, diagnoses, or treatment related to hepatitis C.  
While the Veteran's April 1974 examination did not note the 
presence of a tattoo, his March 1976 discharge examination 
does.  

Post-service, the Veteran's VA treatment records show that he 
underwent a hepatitis C risk assessment in 2001.  VA 
treatment records in August 2001 indicate the Veteran was 
considered a high hepatitis C risk based on a reported 
history of "mult[iple] sexual partners."  Starting in 2003, 
VA treatment records noted that the Veteran's chronic 
conditions included hepatitis C.  October 2006 and November 
2006 tests confirmed hepatitis C.  However, December 2007 
labs were thereafter negative for the hepatitis C virus.  

A July 2006 VA treatment record noted, in connection with the 
Veteran's treatment for hepatitis C, that the Veteran 
reported that he did not consume alcohol or use IV drugs, he 
had never had a blood transfusion, and he had a tattoo. 

The Veteran was afforded a VA examination in August 2007.  At 
that time, he reported having hepatitis C confirmed by a 
liver biopsy in October 2006 and thereafter, received 24 
weeks of treatment.  Risk factors reported by the Veteran 
included getting a tattoo in Hong Kong six months before he 
got out of the service, as well as having multiple sexual 
partners and being homosexual.  The Veteran denied having a 
history of IV drug or alcohol abuse.  The Veteran also 
mentioned that he received inoculation during boot camp with 
an air gun.  The diagnosis was hepatitis C in stable 
condition.  The VA examiner noted that, "from a review of 
the medical records...[the Veteran] was positive for hepatitis 
C antibodies on 02/20/01."  The VA examiner further opined 
that, "[t]he risk factors for hepatitis C include 
homosexuality with multiple sexual partners and tattoo 
marking.  Based on the history it is very difficult to give 
[an] opinion without speculating regarding the etiology of 
[the Veteran's] hepatitis C, if homosexuality caused 
hepatitis C or tattoo caused hepatitis C.  But it is my 
opinion that [the Veteran's] hepatitis C is not related to 
inoculation with air gun while he was in service."  

As noted above, the record shows the Veteran being diagnosed 
with hepatitis C.  See McClain v. Nicholson, 21 Vet. App. 319 
at 321 (2007) (holding that the requirement of a current 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim).  The Board finds that the 
length of time between the Veteran's separation from active 
duty in 1975 and the first indication of hepatitis C over 
twenty-five years later in 2001 is persuasive evidence 
against continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition). 

There is no competent or credible medical evidence in the 
record of a causal association or link between the Veteran's 
hepatitis C and his military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (holding that 
establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the August 2007 VA examiner opined that, "[the Veteran's] 
hepatitis C is not related to inoculation with air gun while 
he was in service."  

The August 2007 VA examiner also opined that, "[t]he risk 
factors for hepatitis C include homosexuality with multiple 
sexual partners and tattoo marking.  Based on the history it 
is very difficult to give [an] opinion without speculating 
regarding the etiology of [the Veteran's] hepatitis C, if 
homosexuality caused hepatitis C or tattoo caused hepatitis 
C."  However, the United States Court of Appeals for 
Veterans Claims has held that where, as here, the physician 
is simply unable to provide a definite causal connection, the 
opinion constitutes what may be characterized as "non-
evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  See also, 38 C.F.R. § 3.102 (2008) (finding that 
when considering application of the benefit-of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility). 


The Veteran claims that he contracted hepatitis C in-service.  
Specifically, in his substantive appeal, the Veteran 
contends, "[t]he hepatitis C that has been diagnosed is a 
direct result of either the shots with the air gun everybody 
got shots with or the tattoo I got in Hong Kong."  The 
Veteran included in his July 2007 notice of disagreement 
photographs of his company in boot camp receiving 
inolucations with an air gun and he stated that the man 
standing beside him in the photographs also had contracted 
hepatitis C.  

The Board does not find these assertions competent evidence 
because as a lay person, the Veteran does not have the 
required medical expertise to give such an opinion.  Evans v. 
West, 12 Vet. App. at 30; Espiritu v. Derwinski, 
2 Vet. App. at 494-95.  Air gun inoculation is not a 
recognized risk factor for hepatitis C and the August 2007 VA 
examiner specifically opined that the Veteran's hepatitis C 
was not caused by the air gun inoculation.  See VBA Fast 
Letter 04-13, dated June 2004. 

The Veteran further states in his appeal that, "[t]he 
statement of the case talks about HIV raising the risk of 
Hep[atitis] C, well I have not had sex since 1983 when HIV 
was diagnosed, and [a VA doctor] at VAMC [stated] that the 
Hepatitis C was not due to sex...the only other way to get 
hepatitis C is by needles, the only needles I have [been] 
exposed to....is in the Navy...either the air gun or the 
tattoo."  However, review of the medical evidence of record 
is negative for any such opinion by a VA doctor.  

The Veteran further contends, with regards to the reports 
that he had had multiple sexual partners, "the VA was trying 
to blame the hep[atitis] C on something that was 
misunderstood or reported wrong."  Nevertheless, the Veteran 
reported in 2001 and in August 2007 medical records of having 
had multiple sexual partners.  Moreover, VA treatment records 
dated in July 2004 document the Veteran's request for Viagra 
despite his claims of not having had sex since the early 
1980's.

The evidence of record does not support a finding of service 
connection for hepatitis C.  There is a current diagnosis of 
hepatitis C.  See McClain v. Nicholson, 21 Vet. App. at 321.  
There is no diagnosis of hepatitis C during service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Finally, there is no competent medical evidence in 
the record linking the Veteran's hepatitis C to his military 
service.  Rabideau, 2 Vet. App. at 143.  Based on the 
evidence of record, the Board must find that service 
connection for hepatitis C is not warranted. 

In reaching this conclusion, the Board has considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


